Case 1:20-cv-21107-RNS Document 53 Entered on FLSD Docket 06/16/2020 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 20-21107-CIV-SCOLA

      ERIC DOUGLAS, Individually and on Behalf
      of All Others Similarly Situated,

            Plaintiff,

            vs.

      NORWEGIAN CRUISE LINES, FRANK J.
      DEL RIO, and MARK A. KEMPA,

            Defendants.



         DEFENDANT NORWEGIAN CRUISE LINE HOLDINGS LTD’S UNOPPOSED
         MOTION TO EXCUSE RESPONSES TO INITIAL COMPLAINTS, TO DEFER
             DISCOVERY OBLIGATIONS AND TO SET INITIAL SCHEDULE

           Defendant Norwegian Cruise Line Holdings Ltd. (“NCL”) hereby moves this Court for the

  entry of an Order: (i) excusing NCL and any other Defendant who has been properly served with

  a summons 1 from having to respond to any initial complaint (the “Complaint”); (ii) excusing the

  parties from complying with the Court’s March 13, 2020 discovery order or any other discovery

  obligations until after this Court has ruled on the sufficiency of an Amended Consolidated

  Complaint; and (iii) entering the proposed schedule for the filing of an Amended Consolidated

  Complaint and defendants’ response there. In support, NCL states as follows:

           1.      Plaintiff Eric Douglas (“Plaintiff”) filed this action (“Douglas Action”) on March

  12, 2020 seeking to represent a class of investors who purchased or otherwise acquired the publicly

  traded securities of NCL. The Complaint asserts claims under Section 10(b) and 20(a) of the




  1
   Although Plaintiff has requested that Defendants Frank J. Del Rio and Mark A. Kempa waive service of a summons,
  as of the date this motion was filed, neither has done so.
Case 1:20-cv-21107-RNS Document 53 Entered on FLSD Docket 06/16/2020 Page 2 of 5




  Securities Exchange Act of 1934. This action is therefore subject to the Private Securities

  Litigation Reform Act of 1995, 15 U.S.C. § 78u-4 (the “PSLRA”).

         2.      On April 10, 2020 and May 12, 2020, the Court entered orders consolidating two

  other substantially similar class actions Atachbarian v. Norwegian Cruise Lines, Case No. 1:20-

  cv-21386 (“Atachbarian Action”) and Banuelos v. Norwegian Cruise Lines, Case No. 1:20-cv-

  21685 (“Banuelos Action”), respectively, with the Douglas Action. See ECF Nos. 7 and 27.

         3.      As soon as practicable after consolidating the related actions, the PSLRA requires

  courts to “appoint the most adequate plaintiff as lead plaintiff.” 15 U.S.C. §78u-4(a)(3)(B)(ii). On

  June 12, 2020, the Court entered an order appointing Plaintiff Employer-Teamsters Local Nos.

  175 & 505 Pension Trust Fund as lead plaintiff (“Lead Plaintiff”) and approving the selection of

  Robbins Geller Rudman & Dowd LLP as lead counsel (“Lead Counsel”). See ECF No. 51.

         4.      In actions subject to the PSLRA, the court-appointed lead plaintiff customarily will

  either file a consolidated and/or amended complaint or designate as the operative complaint a

  complaint that already has been filed at the time of lead plaintiff’s appointment.

         5.      Lead Counsel has advised NCL that Lead Plaintiff will file an Amended

  Consolidated Complaint. Accordingly, NCL requests that the Court excuse it and any other

  Defendant who has been properly served in the Douglas Action, the Atachbarian Action, the

  Banuelos Action or any Later-filed Action, from having to respond to any initial Complaint which

  will likely be mooted by a later filed Amended Consolidated Complaint.

         6.      On March 13, 2020, the Court entered an Order in the Douglas Action Requiring

  Discovery and Scheduling Conference and Order Referring Discovery Matters to the Magistrate

  Judge, which sets forth certain deadlines regarding discovery (“Discovery Order”).




                                                   2
Case 1:20-cv-21107-RNS Document 53 Entered on FLSD Docket 06/16/2020 Page 3 of 5




           7.      However, pursuant to the Private Securities Litigation Reform Act, all discovery

  and proceedings in securities class actions are stayed until the Court has sustained a complaint’s

  legal sufficiency. 15 U.S.C. §78u-4(b)(3)(B). Accordingly, NCL requests that the Court excuse

  the parties from complying with any discovery obligations, including the Discovery Order, until

  after the Court determines whether the Amended Consolidated Complaint states a cognizable

  claim.

           8.      In the interests of judicial economy and preserving the resources of the parties and

  the Court, NCL respectfully submits the following unopposed schedule to the Court for its

  consideration:

                   a. On or before July 31, 2020, Lead Plaintiff shall file a Consolidated Amended

                        Complaint or notify defendants in writing that it intends to rely on the initial

                        Complaint.

                   b.   Defendants shall have forty-five (45) days from the Lead Plaintiff filing a

                        Consolidated Amended Complaint or designating an operative Complaint to

                        move, answer, or otherwise respond to it.

                   c. If defendants elect to file motions to dismiss, the Lead Plaintiff shall file an

                        opposition (“Opposition”) to those motion no later than forty-five (45) days

                        after they are filed.

                   d. Defendants shall file replies in further support of any motions to dismiss no

                        later than thirty (30) days after the Lead Plaintiff files an Opposition.

           9.      This Court is vested with broad discretion to grant the relief requested. See, e.g.,

  Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997) (“[D]istrict courts enjoy

  broad discretion in deciding how best to manage the cases before them.”); see also Moore v. Potter,




                                                       3
Case 1:20-cv-21107-RNS Document 53 Entered on FLSD Docket 06/16/2020 Page 4 of 5




  141 F. App’x 803, 807 (11th Cir. 2005) (finding district court did not abuse its discretion in

  enlarging time pursuant to Rule 6(b)); Danger v. Wachovia Corp., 10-61818-CIV, 2011 WL

  1743763, at *4 (S.D. Fla. May 6, 2011) (noting that courts “possess[] broad discretion to determine

  how best to manage a case, including discovery and scheduling matters” and granting extension

  of time).

          10.     Similar orders have been entered by judges in this District in other securities class

  actions. See, e.g., Waterford Township Gen. Emp. Ret. Sys. v. BankUnited Fin. Corp., Case No.

  08-CIV-22572-COOKE (excusing defendants from responding to initial complaint in anticipation

  of amended complaint); Hanlin v. Dyadic Int’l, Inc., No. 61544-CIV-DIMITROULEAS (stating

  that “[i]t would be an unnecessary duplication of effort and a waste of judicial resources for Dyadic

  to respond to the current complaints”).

          11.     This motion is made in good faith and is not for the purpose of gaining undue

  advantage or delaying these proceedings. Granting the requested relief will promote the efficient

  resolution of this litigation.

          As required by Local Rule 7.1(A)(3), undersigned counsel has conferred with Lead

  Plaintiff’s Counsel and has been authorized to represent to the Court that Lead Plaintiff does not

  oppose this Motion.

          WHEREFORE, NCL respectfully requests that the Court enter an order excusing it and

  any other Defendant who has been properly served from responding to any initial Complaint,

  excusing the parties from complying with any discovery obligations until after the Court has ruled

  on the sufficiency of an Amended Consolidated Complaint, and approving the proposed schedule.




                                                    4
Case 1:20-cv-21107-RNS Document 53 Entered on FLSD Docket 06/16/2020 Page 5 of 5




  Dated: June 16, 2020                                Respectfully submitted,

                                                      HOLLAND & KNIGHT LLP
                                                      701 Brickell Avenue, Suite 3300
                                                      Miami, Florida 33131
                                                      Tel: (305) 374-8500
                                                      Fax: (305) 789-7799

                                                      By: /s/Tracy A. Nichols
                                                      Tracy A. Nichols (FBN 454567)
                                                      tracy.nichols@hklaw.com
                                                      Louise McAlpin (FBN 983810)
                                                      louise.mcalpin@hklaw.com


                                                      Counsel for Defendant NCL




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 16, 2020, I electronically filed the foregoing document

  with the clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on counsel of record via transmission of Notices of Electronic Filing generated by

  CM/ECF.

                                                        /s/Tracy A. Nichols
                                                        Tracy A. Nichols




                                                  5
